No.     13113

        I N THE SUPREME COURT OF THE STATE OF M N A A
                                               OTN

                                     1976



JACK B. GEHRING,

                         P l a i n t i f f and A p p e l l a n t ,



W. E. WARNER: A l l S t a t e of Montana
Department of Revenue Employees a n d / o r
agents,

                         Defendants and Respondents.



Appeal from:   D i s t r i c t C o u r t of t h e F i r s t J u d i c i a l D i s t r i c t ,
               Hon. Nat A l l e n , Judge p r e s i d i n g .

Counsel of Record :

     For Appellant :

           J a c k Gehring, Pro S e , Helena, Montana

     For Kespondents :

           R. Bruce McGinnis, Helena, Montana

     Argument Submitted on B r i e f s



                                                 Submitted:          J a n u a r y 26, 1976

                                                    Decided : 3It.
PER CURIAM:

              Plaintiff filed a petition i n the d i s t r i c t court,

Lewis and C l a r k County, s e e k i n g i n j u n c t i v e r e l i e f a g a i n s t t h e

Montana Department of Revenue and i t s a g e n t s .                           The d i s t r i c t

c o u r t dismissed t h e p e t i t i o n f o r f a i l u r e t o s t a t e a claim.

P l a i n t i f f a p p e a l s from t h i s d i s m i s s a l .

              P l a i n t i f f i s J a c k B. Gehring who f i l e d a p e t i t i o n p r o

se i n t h e d i s t r i c t c o u r t i n which he            "   * * *     requests a injunc-

t i o n t o r e s t r a i n d e f e n d a n t s from i n j u r i n g i n any way J a c k B .

Gehring l i f e , l i b e r t y o r p r o p e r t y w i t h o u t a t r i a l by j u r y . "          and

" *    * *    from p r o c e e d i n g w i t h any f u t u r e , p r e s e n t p r o c e e d i n g s i n

any communations, l e i n s , s a l e s and t o i n c l u d e any o t h e r s u c h

action       * * *."
              Defendants f i l e d a motion t o d i s m i s s t h e p e t i t i o n o r

c o m p l a i n t on t h e ground t h a t it f a i l e d t o s t a t e a c l a i m upon

which r e l i e f c o u l d be g r a n t e d .         F o l l o w i n g a h e a r i n g a t which

p l a i n t i f f was g i v e n a n o p p o r t u n i t y t o b r i n g o u t t h e f a c t s under-

l y i n g h i s c l a i m f o r r e l i e f , t h e d i s t r i c t c o u r t , t h e Hon. Nat

A l l e n , d i s t r i c t judge p r e s i d i n g , g r a n t e d t h e motion t o d i s m i s s .

An o r d e r and judgment of d i s m i s s a l w a s e n t e r e d on J u l y 1, 1975.

Plaintiff a ~ p e a l s .

             The i s s u e on a p p e a l i s whether p l a i n t i f f ' s p e t i t i o n o r

c o m p l a i n t was p r o p e r l y d i s m i s s e d .   W e affirm the d i s t r i c t court's

dismissal.

              The p e t i t i o n o r c o m p l a i n t f a i l s t o s t a t e any f a c t s

e n t i t l i n g p l a i n t i f f t o i n j u n c t i v e r e l i e f a s r e q u i r e d by s e c t i o n

93-4205,       R.C.M.       1947.       N s t a t e m e n t o r a l l e g a t i o n s a r e made con-
                                         o

c e r n i n g what t h e d e p a r t m e n t of r e v e n u e o r i t s a g e n t s i s d o i n g o r

t h r e a t e n i n g t o do.     A p p a r e n t l y t h e r e i s some d i s p u t e o r c o n f l i c t

between p l a i n t i f f and t h e d e p a r t m e n t o f r e v e n u e b u t w e a r e l e f t

i n t h e d a r k a s t o what it i s .
             The d i s t r i c t judge p o i n t e d t h i s o u t t o p l a i n t i f f a t

t h e hearing:

             "JUDGE ALLEN: M r . Gehring, I d o n ' t s e e f a c t s i n
             t h i s p e t i t i o n , do you?

             "MR. GEHRING:         The f a c t t h a t t h e y wanted t o s e l l
             m p r o p e r t y i s enough f a c t .
              y

             "JUDGE ALLEN:         I t doesn't say t h a t i n t h i s p e t i t i o n .
             What p r o p e r t y and where d o e s i t s a y a n y t h i n g a b o u t
             it?

             "MR. GEHRING:             I would n o t know.

             "JUDGE ALLEN: I f you d o n ' t know t h i s C o u r t d o e s n ' t
             know.         The motion i s s u s t a i n e d and t h i s c a s e i s
             d i s m i s s e d and t h i s C o u r t i s a d j o u r n e d . "

             No f a c t u a l b a s i s f o r i n j u n c t i v e r e l i e f a p p e a r i n g , t h e

p e t i t i o n o r c o m p l a i n t of t h e p l a i n t i f f was p r o p e r l y d i s m i s s e d

by t h e d i s t r i c t c o u r t .

             Affirmed      .